Citation Nr: 1755642	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for psychiatric disability, to include posttraumatic stress disorder (PTSD), for the period prior to September 9, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1989 and from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the claims folder. 

In February 2016, the Board denied the Veteran's claim of entitlement to an initial increased rating for a psychiatric disorder, to include PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a May 2017 Memorandum Decision, the Court vacated the Board's denial of an increased rating in excess of 10 percent prior to September 9, 2011 and remanded the matter for that period to the Board.  The Court concluded that the Board provided an inadequate statement of reasons or bases for denying a higher disability rating for the period prior to September 9, 2011, because the Board wrongly treated multiple facets of the Veteran's PTSD.  Specifically, the Court noted the Board had acknowledged the Veteran's anger issues but found they were not severe enough to warrant a higher rating because they were not accompanied by outbursts.  The Court noted it was unclear why the Board found that outbursts were necessary for the symptom of anger since the Veteran had testified that she was an introvert and that failing to outwardly display anger did not appear to be evidence of the severity of her anger but merely a personality trait.  The Court also noted the Board's finding that because the Veteran provided care for her granddaughters and niece that this was evidence of social functioning.  The Court found that the Board failed to explain how acting as a caretaker amounted to evidence regarding the Veteran's social functioning.  The Court affirmed the Board's denial of an increased rating in excess of 50 percent from September 9, 2011.  As such, the Board will only address the Veteran's increased rating claim prior to September 9, 2011.

However, prior to the May 2016 Court decision but subsequent to the Board's denial in February 2016, the Veteran submitted a supplemental claim, received in March 2016, to include reopening the PTSD increased rating claim.  The Veteran was scheduled for another VA examination in June 2016.  The Veteran was noted to have failed to report to the scheduled VA examination.  A June 2016 rating decision denied an increased rating for PTSD, noting that the Veteran missed the June 2016 VA examination.  The Veteran claimed in a subsequent June 2016 correspondence that her PTSD symptoms had worsened and that she never received notice of the June 2016 VA PTSD examination appointment.  The Veteran reiterated in July 2017 notice of disagreement that she never was informed of the June 2016 VA PTSD examination appointment and that she was willing to go to another appointment if she were notified.  A July 2016 VA correspondence noted that another PTSD VA increase examination could not be ordered since the issue was currently under appeal.  Considering the Veteran submitted a notice of disagreement in July 2016 regarding the June 2016 rating decision, a statement of the case must be sent to the Veteran as to the issue of entitlement to an increased rating in excess of 50 percent for PTSD from September 9, 2011.  See Manlicon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, for the period prior to September 9, 2011, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not by deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the period prior to September 9, 2011, the criteria for an initial evaluation of 50 percent for psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, VA's duty to notify was satisfied through a notice letter dated in January 2010, that informed the Veteran of her duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  The notice letter address the underlying service connection claim, which was substantiated by the grant of service connection.  As the current appeal stems from the grant of service connection, no further notice under 38 U.S.C.A. § 5103(a) is required.  The record reflects that the Veteran received any notice required under 38 U.S.C.A. §§ 5013A and 7105 during the course of the appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Nor is the existence of such outstanding records evident from the file.

The Veteran was also provided a VA examination in April 2010 in connection with her claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered her self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Entitlement to a Higher Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).



Increased Rating for Psychiatric Disability

Prior to September 9, 2011

For the following reasons, the Board finds that the disability picture for the service-connected psychiatric disability for the period prior to September 9, 2011, from the effective date, October 16, 2009, more nearly approximates, at most, the criteria for a 50 percent rating.

An April 6, 2010 VA treatment note shows the Veteran voluntarily consented to participate in a research study known as Telemedicine Outreach for Post-traumatic Stress Study (TOP) but did not meet the eligibility criteria and was disenrolled.  Specifically, it was determined that her PTSD symptom severity did not meet threshold criteria.  The Veteran endorsed symptoms to include recurrent and intrusive distressing recollections of the traumatic event daily or almost daily; recurrent distressing dreams of the event "one or twice"; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event "once or twice"; physiologic reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event "once or twice"; efforts to avoid thoughts, feelings, or conversations associated with the trauma once or twice a week; efforts to avoid activities, places, or people that arouse recollections of the trauma once or twice per week; markedly diminished interest or participation in significant activities often; feeling of detachment or estrangement from others some of the time; restricted range of affect much of the time; and sense of a foreshortened future some of the time.  The Veteran denied difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  The intensity of the Veteran's symptoms were described as mild to moderate, with the exception of her report of diminished interest or participation in significant activities, which was found to be severe.  

An April 7, 2010 VA treatment record shows the Veteran returned for further evaluation in which she was positive for depression but denied symptoms of irritability, anxiety, insomnia, nightmares, and suicidal and homicidal ideation intent during the encounter.  In the resulting report, the Veteran's appearance and hygiene were noted as good.  She was noted as alert, awake, and oriented to person, place, time, and situation.  Her thought process was noted as linear and goal-directed.  She reported her mood as "pretty good" and her insight and judgment were also noted as good.  The Axis I diagnosis was R/O PTSD.  The examiner assigned a GAF score of 74 noting that the examination commenced but was not completed and the Veteran would return to complete the interview and psychological testing.  

The Veteran underwent VA psychiatric examination on April 7, 2010.  The Veteran provided a detailed history with respect to her psychiatric symptoms.  After interviewing the Veteran and conducting a mental evaluation of her, the examiner provided an Axis I diagnosis of PTSD and assigned a GAF score of 61, which the examiner related back to the past year.  During examination, the Veteran endorsed symptoms of depression, difficulty falling asleep, angry and irritable outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response, which she described as moderate and occurring weekly, lasting approximately five to ten minutes.  She denied panic attacks, suicidal or homicidal thoughts, or a history of substance abuse.  She reported she had previously been married once for five years and that she had two children.  She described her relationship with her children, parents, and siblings as "very well."  The Veteran reported that her youngest son who was 18 years old and her 15 year old niece resided with her, of whom she also described having a good relationship.  She described her activities as attending church and school, and explained that she also enjoyed reading.  She was employed as an Administrative Specialist for the past ten to twenty years.  The examiner noted the Veteran was neatly groomed.  Her attitude was noted as cooperative and her affect was appropriate.  She reported her mood as "pretty good."  The examiner noted no issues with the Veteran's judgment.  The examiner noted the Veteran had problems with primary support group, problems related to the social environment, and lack of social support.  Additionally, the examiner noted the Veteran's change in functioning and quality of life since the traumatic in-service event included feeling distant from others, noting the Veteran's report of not having any close friends and that she was unable to explain why.  She reported the tendency to avoid activities and situations that involved large groups of individuals, difficulty concentrating when she was earning her AA degree, and had distant relationships.  She reported that she felt distant or cut off from other individuals.  She also reported a loss of interest in activities, which she used to enjoy.  The examiner noted the Veteran's military sexual trauma resulted in impairment in her functional state and lowered her quality of life.  The examiner concluded that the Veteran's PTSD symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  In reaching this conclusion, the examiner found that the Veteran was generally functioning satisfactorily with regards to her activities of daily living and that her conversation was within normal limits.  

An April 16, 2010 VA treatment record shows the Veteran returned for further evaluation in which she denied symptoms to include depression, irritability, anxiety, insomnia, nightmares, and suicidal and homicidal ideation during the encounter.  In the resulting report, the Veteran's appearance and hygiene were noted as good.  Her thought process was noted as linear and goal directed.  She reported her mood as "good" and her insight and judgment were also noted as good.  The Axis I diagnosis was chronic mild to moderate PTSD.  The report also noted social isolation and lack of social support.  A GAF score of 61 assigned.

An August 2010 VA psychological note shows the Veteran reported with complaints about stress related to an increase in her duties at work.  The Veteran reported that she was a single parent whose son was going to college, which caused her financial strain.  She also reported that she currently cared for her two granddaughters who resided with her.  She reported that her oldest son had been incarcerated since January 2010 and that her sister had been incarcerated in the past and had recently stayed with her for a while, along with her niece.  She stated her sister currently lived with her father but they were not getting along well.  She reported experiencing night sweats and hot flashes and that she slept two to four hours per night and experienced delayed sleep onset due to racing thoughts.  She reported she took prescribed Effexor which had improved her sleep.  She reported experiencing shallow breathing during her hot flashes as well as increased heartbeat and skin reaction.  She reported that she felt like she would "blow up" due to stress and that at times she felt like a "loose cannon."  She denied suicidal or homicidal ideation.  A GAF score of 65 was assigned.  On mental status examination, the provider noted the Veteran was alert and oriented to time, person, place, and circumstances, was cooperative, tearful, and was well-groomed.  The provider noted the Veteran's mood appeared anxious and overwhelmed.  There were no abnormalities in gait or motor skills noted.  Her affect was noted as full-ranged, non-labile, consistent with stated mood, and appropriate to conversation.  The provider noted the Veteran's rate, rhythm, and tone of speech were within normal limits.  Her judgement and insight were also noted as within normal limits.  The Veteran's cognitive parameters, to include orientation, attention, short and long-term memory, were noted as intact.  Her thought content was noted as within normal limits with no evidence of hallucinations, delusions, paranoia, or psychosis.  A GAF score of 65 was assigned.  

A September 2010 VA psychological note showed the Veteran reported that she was "hanging in there."  She reported she had weaned herself off Effexor recently because it caused excessive fatigue and she did not "feel right" while taking the medication.  She reported that her history of military sexual trauma affected her "attitude."  She stated that she had been divorced for six years and was "standoffish" toward potential dating partners because she was "apprehensive."  She reported occasional nightmares about her trauma history and that she tried to suppress them.  She also expressed aversion towards crowds, particularly at nighttime.  She reported that on one occasion, after the incident of military sexual trauma, she had shot her future husband at the time because he tried to choke her and pushed her into a picture on the wall.  She was put in jail but was later released when it became clear that domestic violence against her had occurred.  She described the incident as her first and last experience of relationship violence.  The Veteran described her life as "peaceful" and expressed a desire to find a "Christian, God fearing man" in the future.  She reported that she recently confronted her sister after her sister gave the police her name for a traffic ticket and refusal to pay a fine.  She denied current suicidal or homicidal ideation.  On mental status examination, the provider noted the Veteran was alert and oriented to time, person, place, and circumstances, was cooperative, and was well-groomed.  The provider noted the Veteran's mood appeared euthymic and calm.  There were no abnormalities in gait or motor skills noted.  Her affect was noted as full-ranged, non-labile, consistent with stated mood, and appropriate to conversation.  The provider noted the Veteran's rate, rhythm, and tone of speech were within normal limits.  Her judgement and insight were also noted as within normal limits.  The Veteran's cognitive parameters, to include orientation, attention, short and long-term memory, were noted as intact.  Her thought content was noted as within normal limits with no evidence of hallucinations, delusions, paranoia, or psychosis.  The Veteran denied current suicidal or homicidal ideation.  A GAF score of 65 was assigned.  

An October 2010 VA psychological note shows the Veteran reported that she recently returned from vacation and that she had a great time and felt less stressed after her vacation.  On mental status examination, the provider noted the Veteran was alert and oriented to time, person, place, and circumstances, was cooperative, and was well-groomed.  The provider noted the Veteran's mood appeared euthymic and calm.  There were no abnormalities in gait or motor skills noted.  Her affect was noted as full-ranged, non-labile, consistent with stated mood, and appropriate to conversation.  The provider noted the Veteran's rate, rhythm, and tone of speech were within normal limits.  Her judgement and insight were also noted as within normal limits.  The Veteran's cognitive parameters, to include orientation, attention, short and long-term memory, were noted as intact.  Her thought process was noted as logical and goal-directed.  Her thought content was noted as within normal limits with no evidence of hallucinations, delusions, paranoia, or psychosis.  The Veteran denied suicidal or homicidal ideation.  A GAF score of 70 was assigned.  

A November 2010 VA psychological note shows the Veteran was assigned a GAF score of 62.  She reported stress related to her concerns that her efforts at work were not being recognized, stating that she felt disappointed and hurt when her extra initiative such as keeping up with and celebrating employee birthdays and fixing copier jams were not acknowledged.  According to the Veteran, she also stayed late frequently and rarely took leave.  She reported that she had a "temper" but did not react and kept to herself.  She denied suicidal and homicidal ideation.  On mental status examination, the provider noted the Veteran was alert and oriented to time, person, place, and circumstances, was cooperative, and was well-groomed.  The provider noted the Veteran's mood appeared anxious and sad.  There were no abnormalities in gait or motor skills noted.  Her affect was noted as full-ranged, non-labile, consistent with stated mood, and appropriate to conversation.  The provider noted the Veteran's rate, rhythm, and tone of speech were within normal limits.  Her judgement and insight were within normal limits.  The Veteran's cognitive parameters, to include orientation, attention, short and long-term memory, were noted as intact.  Her thought content was noted as within normal limits with no evidence of hallucinations, delusions, paranoia, or psychosis.  The Veteran's level of risk was noted as unchanged and that her current level of care was determined to be appropriate.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the above evidence establishes that the Veteran is entitled, at most, to an evaluation of 50 percent for the period prior to September 9, 2011.  The April 7, 2010 VA examination showed that the Veteran's PTSD was manifested by numerous symptoms, including depression, difficulty falling asleep, angry and irritable outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, which she described as occurring weekly and were moderate, lasting approximately five to ten minutes.  Although the VA examiner summarized the Veteran's level of impairment as being such that her PTSD symptoms were transient or mild with decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, the Veteran's continued complaints of sleep impairment and increasingly angry outbursts show a disturbance of motivation and mood.  Moreover, although it was also noted the Veteran had a good relationship with her children, parents, and siblings, the examiner noted Veteran's change in functioning and quality of life included feeling distant from others.  VA treatments of record have also noted the Veteran's social isolation and lack of close relationships, depressed mood, tearfulness, and restricted affect.  

The Board acknowledges the April 2010 VA treatment records in which the Veteran denied symptoms of irritability, anxiety, insomnia, and nightmares.  However, the Board notes that these symptoms were specifically denied for symptoms experienced during the encounter and not as indicative of her general mental state overall for the applicable appeal period.  The April 2010 examiner specifically noted that the Veteran's symptoms of depression, difficulty falling asleep, angry and irritable outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response related back to the past year.  

Nevertheless, the Board finds that the Veteran's symptomology does not warrant a rating higher than 50 percent disabling.  The record does not show deficiencies in most areas such as work, family relations, judgement or thinking warranting a 70 percent disability rating.  The Veteran has not shown symptoms such as suicidal or homicidal ideations, obsessional rituals, illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, nor neglect of personal appearance and hygiene.  To the contrary, the Veteran maintains relationships with her family and had consistently been noted as well groomed, alert, oriented, having normal speech, having normal judgment and insight, and having intact cognitive parameters and normal thought content.  While the evidence does show reports of angry outbursts, there is no evidence of periods of violence associated with such outbursts, and as such, the Veteran's anger and irritation is more closely aligned with disturbance of mood.  The Board also notes the Veteran's GAF scores ranged from 61 to 74, indicating mild symptoms, and that the Veteran has maintained steady employment for many years in which there has been no evidence that the Veteran's PTSD impaired her performance.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.  Thus, a rating of 50 percent, but not more, is warranted and the claim is granted.



ORDER

Entitlement to a rating of 50 percent for PTSD, from October 16, 2009 to September 8, 2011, is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


